                   Case 20-11177-KBO              Doc 695       Filed 09/11/20         Page 1 of 5




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           )   Chapter 11
                                                                     )
    AKORN, INC., et al.,1                                            )   Case No. 20-11177 (KBO)
                                                                     )
                                       Debtors.                      )   (Jointly Administered)
                                                                     )
                                                                     )   Re: Docket No. 500

             DEBTORS’ LIMITED OBJECTION AND RESERVATION OF RIGHTS TO
                  MOTION FOR RELIEF FROM THE AUTOMATIC STAY


             The above-captioned debtors and debtors in possession (collectively, the “Debtors”) file

this limited objection (this “Objection”) to the MDL Plaintiffs’ Motion for Relief from the

Automatic Stay [Docket No. 500] (the “Motion”) filed by the undersigned plaintiffs in In re

Generic Pharmaceuticals Pricing Antitrust Litigation, No. 16-MD-2724, MDL No. 2724 (E.D.

Pa.) (the “Movants”). In support of this Objection, the Debtors respectfully state as follows.

                                                      Objection

             1.     Since the Motion was filed, the Debtors have commenced good faith negotiations

with the Movants to seek resolution on a consensual basis. Specifically, the Debtors have been

working with the Movants to ensure they obtain the relief they need to enable their pursuit of

claims against non-Debtor defendants while (i) minimizing the burden and cost to the estate; and

(ii) ensuring the Debtors have the necessary funds to achieve an orderly wind-down. The Debtors


1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
      Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics,
      Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115);
      Hi-Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
      Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings
      Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois
      60045.




RLF1 23988390v.1
                   Case 20-11177-KBO        Doc 695     Filed 09/11/20     Page 2 of 5




will continue these efforts to seek consensual resolution prior to the hearing on the Motion. The

Debtors further propose that if the Motion remains unresolved by the hearing, the Motion be

continued to allow further time to negotiate a consensual resolution. However, to the extent such

a resolution cannot be reached, the Debtors respectfully submit that the Movant has not established

“cause” to lift the automatic stay under section 362(d) of the Bankruptcy Code. See 11 U.S.C. §

362(d)(1).

         2.        The automatic stay is “one of the most fundamental protections granted the debtor

under the Bankruptcy Code.” Izzarelli v. Rexene Prods. Co. (In re Rexene Prods. Co.), 141 B.R.

574, 576 (Bankr. D. Del. 1992) (citing Midlantic Nat’l Bank v. N.J. Dep’t of Envtl. Prot., 474 U.S.

494, 503 (1986)); Cuffee v. Atl. Bus. & Cmty. Dev. Corp. (In re Atl. Bus. & Cmty. Corp.), 901 F.2d

325, 327 (3d Cir. 1990) (citing H.R. REP. NO. 95-595 (1977), reprinted in 1978 U.S.C.C.A.N.

5963) (same). The purpose of the automatic stay is three-fold: “to prevent certain creditors from

gaining a preference for their claims against the debtor; to forestall the depletion of the debtor’s

assets due to legal costs in defending proceedings against it; and, in general, to avoid interference

with the orderly liquidation or rehabilitation of the debtor.” Izzarelli, 141 B.R. at 576 (citing

Borman v. Raymark Indus., Inc., 946 F.2d 1031, 1036 (3d Cir. 1991)). The automatic stay

“allow[s] the bankruptcy court to centralize all disputes concerning property of the debtor’s estate

so that reorganization can proceed efficiently, unimpeded by uncoordinated proceedings in other

arenas.” SEC v. Brennan, 230 F.3d 65, 70 (2d Cir. 2000) (citing U.S. Lines, Inc. v. Am. S.S. Owners

Mut. Prot. & Indem. Ass’n (In re U.S. Lines, Inc.), 197 F.3d 631, 640 (2d Cir. 1999)).

         3.        “Cause” is not defined in the Bankruptcy Code. Instead, cause is a flexible concept,

is fact intensive, and is to be determined on a case-by-case basis upon consideration of the totality

of the circumstances. Tribune Media Servs., Inc. v. Beatty (In re Tribune Co.), 418 B.R. 116, 126



                                                    2
RLF1 23988390v.1
                   Case 20-11177-KBO           Doc 695       Filed 09/11/20        Page 3 of 5




(Bankr. D. Del. 2009); In re SCO Grp., Inc., 395 B.R. 852, 856 (Bankr. D. Del. 2007). In

determining whether sufficient cause exists, courts in this District “generally consider the policies

underlying the automatic stay in addition to the competing interests of the debtor and the movant.”

In re Cont’l Airlines, Inc., 152 B.R. 420, 424 (D. Del. 1993). When balancing competing interests

of debtors and movants, courts consider three factors: “(1) whether any great prejudice to either

the bankruptcy estate or the debtor will result from continuation of the civil suit; (2) whether the

hardship to the non-bankruptcy party by maintenance of the stay considerably outweighs the

hardship to the debtor; and (3) the probability of the creditor prevailing on the merits.” In re W.R.

Grace & Co., No. 01-01139 (JFK), 2007 WL 1129170, at *2 (Bankr. D. Del. Apr. 13, 2007) (citing

In re Cont’l Airlines, Inc., 152 B.R. at 424). In order to obtain a lift of the automatic stay, the

moving party has the burden of presenting facts to establish these three factors. See In re

Scarborough-St. James Corp., 535 B.R. 60, 68 (Bankr. D. Del. 2015). As described herein, these

factors weigh in favor of the automatic stay remaining in place with respect to the Movants’ action.

         4.        Here, the Debtors and their estates would face significant prejudice if the actions

underlying the Motion were permitted to proceed. Courts will find great prejudice to the debtor if

allowing litigation to proceed will further deplete the bankrupt estate, hinder the reorganization

process, or be more burdensome to a debtor than litigating in the bankruptcy court. See In re Aleris

Int’l, Inc., 456 B.R. 35, 48 (Bankr. D. Del. 2011). Movants’ Motion would do just that as they

seek to lift the stay to resume complex and costly litigation against Akorn.2 As part of this

litigation, Movants are seeking sweeping discovery requests for written discovery, ESI,




2   Akorn is one of several Defendants named in the lawsuit. According to Movants, “[a]s of July 9, 2020, Defendants
    collectively have produced more than 12.4 million custodial documents, 5.2 million noncustodial documents, and
    transactional-level sales data and cost information.” (Dkt. 500 at 7.)



                                                        3
RLF1 23988390v.1
                   Case 20-11177-KBO          Doc 695       Filed 09/11/20        Page 4 of 5




depositions and interviews of “key Akorn employees.”3 (Dkt. 500 at 11.) This will undoubtedly

prejudice the Debtors as Akorn employees are currently focused on preparing for closing on the

sale and transitioning to operating under new ownership. Lifting the automatic stay at this juncture

will divert significant resources and attention away from accomplishing these critical finals steps.

         5.        Most importantly, the costs associated with responding to these sweeping requests

and defending this litigation will be hundreds of thousands of dollars (and likely more). Moreover,

these costs will be incurred primarily to establish liability against other defendants, as any liability

ultimately assessed against the Debtors will not receive any recovery under the Debtors’ confirmed

plan. Put simply, the Debtors’ wind-down budget does not contemplate the substantial costs

associated with responding to the Movants’ extensive discovery requests. Thus, to do so would

cause the depletion of assets and resources the Debtors do not have and threatens their successful

reorganization. As a result, the Debtors and the estate would face significant hardships if the stay

was lifted and the Movants were permitted to proceed with the litigation.

         6.        The balance of the hardships also clearly weighs against lifting the stay at this time.

In contrast to the prejudice Debtors will face, Movants have demonstrated no pressing need to lift

the stay. Plaintiffs’ litigation has been pending for four years—and that litigation has been stayed

as to the Debtors since the onset of these bankruptcy cases. Ultimately, Movants fail to identify

any need for the stay to be lifted at this time or any hardship under the continued stay. In fact, by

Movants’ own admission, the dates for important case management milestones have not even been

set.4


3   For example, Movants are seeking to search the custodial files of twenty-five individuals—many of whom are
    employees of Akorn. (Dkt 500 at 7.) For perspective, the non-custodial production from Akorn alone resulted in
    a production of over 50,000 documents. (Id. at 10.)
4   Dates for case milestones such as “commencing depositions,…class certification and summary judgment” are still
    being negotiated. (Dkt. 500 at 7–8 (emphasis added).)


                                                        4
RLF1 23988390v.1
                   Case 20-11177-KBO       Doc 695     Filed 09/11/20     Page 5 of 5




         7.        The Debtors therefore submit that the balance of equities strongly favors keeping

the stay in place. In sum, Movants are not adversely affected by the imposition of the automatic

stay while, in contrast lifting the stay would impede the ability of the Debtors’ employees to

transition under new ownership and require the Debtors to expend funds that have not been

budgeted in the wind-down budget.

         8.        The Debtors reserve all rights to file a supplemental brief in support of this

Objection and present any evidence at a hearing on the Motion.

         WHEREFORE, for the reasons set forth herein, the Debtors respectfully submit that the

Court deny the Motion in its entirety.

 Wilmington, Delaware
 September 11, 2020

 /s/ Amanda R. Steele
 RICHARDS, LAYTON & FINGER, P.A.                       KIRKLAND & ELLIS LLP
 Paul N. Heath (No. 3704)                              KIRKLAND & ELLIS INTERNATIONAL LLP
 Amanda R. Steele (No. 5530)                           Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
 Zachary I. Shapiro (No. 5103)                         Gregory F. Pesce (admitted pro hac vice)
 Brett M. Haywood (No. 6166)                           Christopher M. Hayes (admitted pro hac vice)
 One Rodney Square                                     300 North LaSalle Street
 920 N. King Street                                    Chicago, Illinois 60654
 Wilmington, Delaware 19801                            Telephone:       (312) 862-2000
 Telephone:      (302) 651-7700                        Facsimile:       (312) 862-2200
 Facsimile:      (302) 651-7701                        Email:           patrick.nash@kirkland.com
 Email:          heath@rlf.com                                          gregory.pesce@kirkland.com
                 steele@rlf.com                                         christopher.hayes@kirkland.com
                 shapiro@rlf.com
                 haywood@rlf.com                       -and-

 Co-Counsel for the Debtors and                        KIRKLAND & ELLIS LLP
 Debtors in Possession                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                                       Nicole L. Greenblatt, P.C. (admitted pro hac vice)
                                                       601 Lexington Avenue
                                                       New York, New York 10022
                                                       Telephone:     (212) 446-4800
                                                       Facsimile:     (212) 446-4900
                                                       Email:         nicole.greenblatt@kirkland.com

                                                       Co-Counsel for the Debtors and
                                                       Debtors in Possession

                                                   5
RLF1 23988390v.1
